



    
Exhibit 10.1


TRANSITION, SEPARATION AND RELEASE OF CLAIMS AGREEMENT


This Transition, Separation and Release of Claims Agreement (the “Agreement”) is
made as of the Agreement Effective Date (as defined in Section 7 below) by and
between National CineMedia, Inc. (“NCM” or the “Company”) and Katherine L.
Scherping (“Ms. Scherping”) (together, the “Parties”).


WHEREAS, NCM and Ms. Scherping are parties to the Amended and Restated
Employment Agreement dated as of December 20, 2018 (the “Employment Agreement”),
pursuant to which Ms. Scherping currently serves as Chief Financial Officer of
NCM;
WHEREAS, the Parties have agreed that Ms. Scherping’s last day of employment
with NCM will be on the later of (x) March 12, 2020, and (y) the date on which
the Company files its Form 10-K with the Securities and Exchange Commission (the
“SEC”) with respect to the 2019 fiscal year (the “2019 Form 10-K”) (as
applicable, the “Separation Date”);
WHEREAS, Ms. Scherping has agreed to provide certain consulting services
following her cessation of employment with NCM;
WHEREAS, the Parties have mutually agreed to establish terms for Ms. Scherping’s
transition and separation from employment with the Company; and
WHEREAS, the Parties agree that the payments, benefits and rights set forth in
this Agreement and the consulting agreement attached to this Agreement as
Attachment B (the “Consulting Agreement”) shall be the exclusive payments,
benefits and rights due Ms. Scherping in connection with Ms. Scherping’s
separation from employment with the Company.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
1.
Separation Date; Position Resignation; Transition Period. Provided Ms. Scherping
signs and returns this Agreement and the Consulting Agreement on or before
December 25, 2019 and does not revoke her acceptance of this Agreement, the
following terms shall apply:



(a) Ms. Scherping’s effective date of separation from employment with NCM will
be the Separation Date. Ms. Scherping hereby resigns, as of the Separation Date,
from her position as Chief Financial Officer, and from any and all other
positions she holds as an officer or employee of NCM or any of its affiliates,
and further agrees to execute and deliver any documents reasonably necessary to
effectuate such resignations, as requested by NCM. As of the Agreement Effective
Date, the Employment Agreement will terminate and be of no further force or
effect other than Sections 4(c), 4(d), 5(d), 6 (other than subsection (h)
thereof), 16, and 18, which shall remain in full force and effect during the
Transition Period (as defined below) (the “Transition Sections”). Thereafter,
only Sections 6 (other than subsection (h) thereof) and 18 of the Employment
Agreement shall survive (the “Surviving Sections”). Notwithstanding the
foregoing or anything else in this Agreement, NCM retains the right to terminate
Ms. Scherping’s employment prior to the Separation Date with or without Cause.
For purposes of this Agreement, “Cause” shall have the meaning set forth in
Section 5(a) of the Employment Agreement, except





--------------------------------------------------------------------------------





that, for the avoidance of doubt, references to “this Agreement” in such
definition shall be construed as referencing this Transition, Separation and
Release of Claims Agreement.


(b) The period between the Agreement Effective Date and the Separation Date will
be a transition period (the “Transition Period”), during which, on a full-time
basis, Ms. Scherping will use her best efforts to professionally, timely and
cooperatively perform her duties as Chief Financial Officer, as well as such
additional transition duties as may be requested by and at the direction of the
Chief Executive Officer and the Board of Directors of the Company (the
“Transition Duties”). The Transition Duties shall include Ms. Scherping (i)
timely signing the 2019 Form 10-K and related representation letter in her
capacity as principal financial officer and/or principal accounting officer of
the Company, as applicable, provided that Ms. Scherping believes the information
therein to be accurate, and (ii) timely signing and delivering the
certifications required by Exchange Act Rule 13a-14(a) or 15d-14 and Section
1350 of Chapter 63 of Title 18 of the United States Code in her capacity as
principal financial officer of the Company, provided that Ms. Scherping believes
the information in such certifications to be accurate. During the Transition
Period, Ms. Scherping will continue to receive her current base salary;
provided, however, that effective January 1, 2020, Ms. Scherping’s annualized
base salary shall increase to $469,450.00. Ms. Scherping shall also, during the
Transition Period, continue to participate in NCM’s benefit plans (pursuant to
the terms and conditions of such plans), and shall remain eligible to receive a
bonus for the 2019 calendar year pursuant to the terms and conditions of the
Company’s Annual Incentive Program (as defined in the Employment Agreement). For
the avoidance of doubt, Ms. Scherping shall not be eligible to participate in
the Company’s Annual Incentive Program for the 2020 calendar year, nor shall she
be eligible to receive any new equity grant.


(c) Upon her last day of employment, Ms. Scherping shall be paid all unpaid base
salary earned through such date, including any amounts for accrued unused
vacation time to which Ms. Scherping is entitled through such date, and shall be
reimbursed for any business expenses properly incurred through such date for
which she has sought reimbursement (together, the “Accrued Obligations”). As of
her last day of employment, all salary payments from NCM will cease and any
benefits Ms. Scherping had as of such date under Company-provided benefit plans,
programs, or practices will terminate, except as required by federal or state
law and other than Ms. Scherping’s equity rights, which shall be subject to the
terms of this Agreement and the applicable equity plan documents.


2.
Severance Benefits - Provided that Ms. Scherping (i) has timely signed and
returned this Agreement and the Consulting Agreement and has not revoked her
acceptance of this Agreement, (ii) signs and returns the Additional Release of
Claims attached hereto as Attachment A (the “Additional Release”) on but not
before the Separation Date (or, if applicable, the Early Termination Date (as
defined below)) and does not revoke the Additional Release, and (iii) complies
with the terms of this Agreement, Ms. Scherping shall receive the following
severance benefits (the “Severance Benefits”):



a. Severance Pay. The Company will pay to Ms. Scherping $821,537.50, less all
applicable taxes and withholdings, as severance pay (an amount equivalent to
100% of Ms. Scherping’s Base Salary plus 100% of her Target Bonus (as such terms
are defined in the Employment Agreement)) (the “Severance Pay”). The Severance
Pay will be paid in twelve equal installments beginning in the Company’s first
payroll cycle following the end of the Consultation Period (as defined in the
Consulting Agreement); provided, however, that if Ms. Scherping’s employment
ends on the Early Termination Date, the Severance Pay installments shall, in
accordance with Section 3 of this





--------------------------------------------------------------------------------





Agreement, begin in the Company’s first payroll cycle following the expiration
of the Additional Release’s revocation period.


b. COBRA. Should Ms. Scherping timely elect and be eligible to continue
receiving group health insurance pursuant to the “COBRA” law, the Company will,
until the earlier of (x) the twelve-month anniversary of the first day of the
month following the month in which her employment ends (the “COBRA Anniversary
Date”), and (y) the date on which Ms. Scherping obtains equivalent alternative
coverage (as applicable, the “COBRA Payment Period”), pay 100% of the monthly
premiums for such coverage. All premium costs following the COBRA Payment Period
shall be paid by Ms. Scherping on a monthly basis for as long as, and to the
extent that, she remains eligible for COBRA continuation. Ms. Scherping agrees
that, should she obtain equivalent alternative medical and/or dental insurance
coverage prior to the COBRA Anniversary Date, she will so inform the Company in
writing within five (5) business days of obtaining such coverage.


c. Consulting Opportunity. Ms. Scherping shall, during the Consultation Period
and pursuant to the terms set forth in the Consulting Agreement, provide
services to the Company as a consultant (the “Consulting Opportunity”). In
exchange for such services, and as and to the extent set forth in the Consulting
Agreement, (i) Ms. Scherping will receive Consulting Fees, and (ii) the
outstanding equity awards previously granted to Ms. Scherping by the Company
(collectively, the “Equity Awards”) will continue to vest and be exercisable in
accordance with the applicable equity plans and agreements. For the avoidance of
doubt, the Indemnification Agreement between the Company and Ms. Scherping (the
“Indemnification Agreement”) will continue in full force and effect during the
Consultation Period and will not be terminated by reason of Ms. Scherping no
longer serving as the Company’s Chief Financial Officer. In connection with Ms.
Scherping’s role as a consultant, she shall be deemed to be acting as an “agent”
of the Company for purposes of the Indemnification Agreement, and in such
capacity shall be entitled to indemnification and advancement of expenses
pursuant to the terms of the Indemnification Agreement in connection with any
threatened, pending or completed proceeding to which she is a party or is
threatened to be made a party by reason of the fact that she is or was serving
as a consultant of the Company pursuant to the Consulting Agreement.


3.
Termination Prior to the Separation Date. In the event the Company terminates
Ms. Scherping’s employment without Cause prior to the Separation Date (the date
of any such early termination, the “Early Termination Date”), and provided that
Ms. Scherping signs the Additional Release on the Early Termination Date (unless
the Early Termination Date is less than 21 days after the Receipt Date, in which
event Ms. Scherping must sign it no earlier than the Early Termination Date but
no later than the 22nd day after the Receipt Date), does not revoke the
Additional Release, and complies with her obligations hereunder, the Company
will, in addition to providing to Ms. Scherping the Accrued Obligations: (a) pay
to her, in the Company’s first regular payroll cycle following the expiration of
the Additional Release’s revocation period, an amount equal to the base salary
she would have received between the Early Termination Date and March 12, 2020
had her employment not ended prior to such date; (b) on such date as 2019
bonuses are paid to Company executives, pay to her any 2019 bonus she would have
received on or prior to March 12, 2020 had her employment not ended on the Early
Termination Date; (c) accelerate the vesting schedule of the Equity Awards, such
that Ms. Scherping shall time-vest in such additional number of shares of common
stock of the Company as she would have vested between the Early Termination Date
and March 12, 2020 had she remained employed by the Company through such date
(provided that any equity awards with performance-vesting conditions shall
remain subject to the performance vesting provisions, as set forth in the
applicable






--------------------------------------------------------------------------------





award agreement); and (d) provide Ms. Scherping with the Severance Benefits
(other than the Consulting Opportunity) as and to the extent set forth in
Section 2, provided that the Severance Pay will begin in the Company’s first
payroll cycle following the expiration of the Additional Release’s revocation
period. In the event the Company terminates Ms. Scherping’s employment for Cause
prior to the Separation Date or Ms. Scherping resigns her employment for any
reason prior to the Separation Date, Ms. Scherping shall receive only the
Accrued Obligations, and she shall not be eligible to receive the Severance
Benefits or any other payments or benefits following her separation from
employment (including, for the avoidance of doubt, any benefits set forth in
Section 4(f) of the Employment Agreement).


4.
Entirety of Benefits - Other than the benefits set forth in this Agreement, Ms.
Scherping will not be eligible for, nor shall she have a right to receive, any
benefits (including payments or compensation) from NCM following her separation
from employment, including, without limitation, any bonus (or pro-rated amount
thereof) for the 2020 calendar year. For the avoidance of doubt, the benefits
set forth in this Agreement are in lieu of, and not in addition to, the benefits
set forth in Section 4(f) of the Employment Agreement. For the further avoidance
of doubt, Attachment C sets forth the Equity Awards currently held by Ms.
Scherping, as well as the impact Ms. Scherping’s separation from employment
pursuant to the terms hereof will have on such Equity Awards (other than in the
event of Ms. Scherping’s termination for Cause).



5.
Release of Claims - In exchange for the consideration set forth in this
Agreement, which Ms. Scherping acknowledges she would not otherwise be entitled
to receive, Ms. Scherping hereby fully, forever, irrevocably and unconditionally
releases, remises and discharges the Company, its affiliates, subsidiaries,
parent companies, predecessors, and successors, and all of their respective past
and present officers, directors, stockholders, partners, members, employees,
agents, representatives, plan administrators, attorneys, insurers and
fiduciaries (each in their individual and corporate capacities) (collectively,
the “Released Parties”) from any and all claims, charges, complaints, demands,
actions, causes of action, suits, rights, debts, sums of money, costs, accounts,
reckonings, covenants, contracts, agreements, promises, doings, omissions,
damages, executions, obligations, liabilities, and expenses (including
attorneys’ fees and costs), of every kind and nature that Ms. Scherping ever had
or now has against any or all of the Released Parties up to the date on which
Ms. Scherping signs this Agreement, whether known or unknown, including, but not
limited to, any and all claims arising out of or relating to Ms. Scherping’s
employment with, separation from, and/or ownership of securities of the Company,
including, but not limited to, all claims under Title VII of the Civil Rights
Act of 1964, 42 U.S.C. § 2000e et seq., the Americans With Disabilities Act of
1990, 42 U.S.C. § 12101 et seq., the Age Discrimination in Employment Act, 29
U.S.C. § 621 et seq., the Genetic Information Nondiscrimination Act of 2008, 42
U.S.C. § 2000ff et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et
seq., the Worker Adjustment and Retraining Notification Act (“WARN”), 29 U.S.C.
§ 2101 et seq., the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq.,
Executive Order 11246, Executive Order 11141, the Fair Credit Reporting Act, 15
U.S.C. § 1681 et seq., and the Employee Retirement Income Security Act of 1974
(“ERISA”), 29 U.S.C. § 1001 et seq., all as amended; all claims arising out of
the Colo. Rev. Stat. § 24-34-401 et seq. (Colorado anti-discrimination and
anti-retaliation law), Colo. Rev. Stat. § 19-5-211 (Colorado adoption leave
law), Colo. Rev. Stat. § 24-34-402.7 (Colorado domestic violence leave law), and
Colo. Rev. Stat. § 8-5-101 et seq. (Colorado equal pay law), all as amended; all
common law claims including, but not limited to, actions in defamation,
intentional infliction of emotional distress, misrepresentation, fraud, wrongful
discharge, and breach of contract (including, without limitation, all claims
arising out of or related to the Employment Agreement); all claims to any
non-vested ownership interest in the Company, contractual or otherwise; all
state and federal whistleblower claims to the maximum extent permitted by law;






--------------------------------------------------------------------------------





and any claim or damage arising out of Ms. Scherping’s employment with and/or
separation from the Company (including a claim for retaliation) under any common
law theory or any federal, state or local statute or ordinance not expressly
referenced above; provided, however, that this release of claims shall not (i)
prevent Ms. Scherping from filing a charge with, cooperating with, or
participating in any investigation or proceeding before, the Equal Employment
Opportunity Commission or a state fair employment practices agency (except that
Ms. Scherping acknowledges that she may not recover any monetary benefits in
connection with any such charge, investigation, or proceeding, and Ms. Scherping
further waives any rights or claims to any payment, benefit, attorneys’ fees or
other remedial relief in connection with any such charge, investigation or
proceeding), (ii) deprive Ms. Scherping of any rights under the Equity Awards
and any other accrued benefits to which Ms. Scherping has acquired (or will,
pursuant to Section 2 and the Consulting Agreement, acquire) a vested right
under any employee benefit plan or policy, stock plan, or any health care
continuation to the extent required by applicable law; or (iii) deprive Ms.
Scherping of any rights Ms. Scherping may have to be indemnified by the Company
pursuant to the Company’s Certificate of Incorporation or By-Laws or the
Indemnification Agreement. Nothing herein shall prevent Ms. Scherping from
bringing claims to enforce this Agreement and/or the Consulting Agreement.


6.
Continuing Obligations. Ms. Scherping acknowledges and reaffirms her continuing
confidentiality, non-solicitation, non-competition, non-interference, and
non-disparagement obligations, as set forth in Section 6 of the Employment
Agreement (the “Restrictive Covenant Obligations”), which Restrictive Covenant
Obligations survive her separation from employment and remain in full force and
effect; provided, however, that the “Coverage Period” defined in the Employment
Agreement is hereby amended to include both the Consultation Period and the
one-year period following the end of the Consultation Period.



7.
Time for Consideration and Revocation. Ms. Scherping acknowledges that she was
initially presented with this Agreement on December 3, 2019 (the “Receipt
Date”). Ms. Scherping understands that this Agreement shall be of no force or
effect unless she signs and returns this Agreement on or before December 25,
2019 and does not revoke her acceptance of this Agreement within the seven day
period after her execution (the eighth day following such execution, the
“Agreement Effective Date”). Ms. Scherping further understands that she is not
eligible to receive the Severance Benefits unless she timely signs, returns, and
does not revoke the Additional Release.



8.
Acknowledgements - Ms. Scherping acknowledges that she has been given at least
twenty-one (21) days from the Receipt Date to consider this Agreement and the
Additional Release (such 21-day period, the “Consideration Period”), and that
she is hereby advised to consult with an attorney of her own choosing prior to
signing this Agreement and the Additional Release. Ms. Scherping acknowledges
that she is entering into this Agreement with full knowledge of her right to
obtain such counsel, and that she is entering into this Agreement and the
Additional Release on a voluntary basis and has relied upon no promises or
representations by anyone except as contained in this document. Ms. Scherping
further acknowledges and agrees that any changes made to this Agreement or any
attachments or exhibits hereto following her initial receipt of this Agreement
on the Receipt Date, whether material or immaterial, shall not re-start or
affect in any manner the Consideration Period. Ms. Scherping understands that
she may revoke this Agreement and the Additional Release for a period of seven
(7) days after she signs each document by notifying NCM in writing, and that
neither this Agreement nor the Additional Release shall be effective or
enforceable until the expiration of the document’s respective seven (7) day
revocation period. Ms. Scherping understands and agrees that by entering into
this Agreement and Additional Release she will be waiving any and all rights or
claims she might have under the Age Discrimination in Employment Act, as amended
by the Older






--------------------------------------------------------------------------------





Workers Benefit Protection Act, and that she has received consideration beyond
that to which she was previously entitled.


9.
Voluntary Assent - Ms. Scherping affirms that no other promises or agreements of
any kind have been made to or with her by any person or entity whatsoever to
cause her to sign this Agreement, and that she fully understands the meaning and
intent of this Agreement. Ms. Scherping further states and represents that she
has carefully read this Agreement, understands the contents herein, freely and
voluntarily assents to all of the terms and conditions hereof, and signs her
name of her own free act.



10.
Dispute Resolution. This Agreement shall be interpreted and construed by the
laws of the State of Colorado, without regard to conflict of laws provisions.
Any dispute arising out of or relating to this Agreement shall be resolved by
arbitration in Denver, Colorado through JAMS pursuant to its Employment
Arbitration Rules (other than a dispute pertaining to the Restrictive Covenant
Obligations, in which event a party may seek injunctive relief in a court of
competent jurisdiction).



11.
Cooperation - Ms. Scherping agrees that, to the extent permitted by law, she
shall cooperate fully with NCM in the investigation, defense or prosecution of
any claims or actions which already have been brought, are currently pending, or
which may be brought in the future against NCM by a third party or by or on
behalf of NCM against any third party, whether before a state or federal court,
any state or federal government agency, or a mediator or arbitrator. Ms.
Scherping’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with NCM’s counsel, at
reasonable times and locations designated by NCM, to investigate or prepare
NCM’s claims or defenses, to prepare for trial or discovery or an administrative
hearing, mediation, arbitration or other proceeding, to provide any relevant
information in her possession, and to act as a witness when requested by NCM.
Ms. Scherping further agrees that, to the extent permitted by law, she will
notify NCM promptly in the event that she is served with a subpoena (other than
a subpoena issued by a government agency), or in the event that she is asked to
provide a third party (other than a government agency) with information
concerning any actual or potential complaint or claim against NCM. In exchange
for Ms. Scherping’s cooperation pursuant to this Section, NCM will (a) reimburse
Ms. Scherping for all reasonable and documented out of pocket costs that she
incurs, and (b) pay to Ms. Scherping a fee of $500 per hour (collectively, the
“Cooperation Fees”), except that the Company will not pay Ms. Scherping for time
spent testifying in any arbitration, trial, administrative hearing or other
proceeding (provided, however, and for the avoidance of doubt, that she will
receive the Cooperation Fees for all time spent preparing for any such
testimony). In the event that, following the end of the Consultation Period, the
Company seeks additional consulting services from Ms. Scherping, the Company
will, in exchange for such services as may mutually be agreed upon in writing
from time to time, pay the Cooperation Fees to the Consulting Company (as
defined in the Consulting Agreement).



12.
Confidentiality - Ms. Scherping understands and agrees that, except as otherwise
permitted by Section 13 below, the contents of the negotiations and discussions
resulting in this Agreement and the Consulting Agreement shall be maintained as
confidential by Ms. Scherping and her agents and representatives and shall not
be disclosed except as otherwise agreed to in writing by the Company and except
to her immediate family, legal, financial and tax advisors, on the condition
that any individuals so informed must hold the above information in strict
confidence.



13.
Scope of Disclosure Restrictions - Nothing in this Agreement or elsewhere
prohibits Ms. Scherping from communicating with government agencies about
possible violations of federal, state, or local laws or otherwise providing
information to government agencies, filing a complaint with government






--------------------------------------------------------------------------------





agencies, or participating in government agency investigations or proceedings.
Ms. Scherping is not required to notify the Company of any such communications;
provided, however, that nothing herein authorizes the disclosure of information
Ms. Scherping obtained through a communication that was subject to the
attorney-client privilege. Further, notwithstanding Ms. Scherping’s
confidentiality and nondisclosure obligations, Ms. Scherping is hereby advised
as follows pursuant to the Defend Trade Secrets Act: “An individual shall not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that (A) is made (i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual (A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.”


14.
Amendment and Waiver - This Agreement shall be binding upon the Parties and may
not be modified in any manner, except by an instrument in writing of concurrent
or subsequent date signed by duly authorized representatives of the Parties.
This Agreement is binding upon and shall inure to the benefit of the Parties and
their respective agents, assigns, heirs, executors, administrators, personal
representatives, and successors. No delay or omission by the Company in
exercising any right under this Agreement shall operate as a waiver of that or
any other right. A waiver or consent given by the Company on any one occasion
shall be effective only in that instance and shall not be construed as a bar to
or waiver of any right on any other occasion.



15.
Validity - Should any provision of this Agreement be declared or be determined
to be illegal or invalid, the validity of the remaining parts, terms or
provisions shall not be affected thereby and said illegal or invalid part, term
or provision shall be deemed not to be a part of this Agreement.



16.
Nature of Agreement - Ms. Scherping understands and agrees that this Agreement
is a separation agreement and does not constitute an admission of liability or
wrongdoing on the part of the Company. The Parties acknowledge that this
Agreement is a joint product and shall not be construed for or against any party
on the ground of sole authorship.



17.
Entire Agreement - This Agreement sets forth the entire agreement between the
Parties and fully supersedes any and all prior agreements or understandings
between them pertaining to the subject matter hereof, including the Employment
Agreement; provided, however, for the avoidance of doubt, that nothing in this
Section 17 shall modify, cancel or supersede the Transition Sections, which
shall remain in effect during the Transition Period and terminate on Ms.
Scherping’s last day of employment, or the Surviving Sections (including the
Restrictive Covenant Obligations, as amended by Section 6 above), which shall
remain in full force and effect both during the Transition Period and following
Ms. Scherping’s separation from employment.



18.
Counterparts - This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement. Facsimile and PDF signatures shall be
deemed to be of equal force and effect as originals.



IN WITNESS WHEREOF, the Parties have set their hands and seals to this Agreement
as of the date(s) written below.







--------------------------------------------------------------------------------





NATIONAL CINEMEDIA, INC.


By:
/s/ Thomas F. Lesinski
 
Date:
December 18, 2019
Name:
Thomas F. Lesinski
 
 
 
Title:
Chief Executive Officer
 
 
 





I hereby agree to the terms and conditions set forth above. I have been given at
least twenty-one days to consider this Agreement and I have chosen to execute
this on the date below. I understand that I will have seven (7) days following
my execution of this Agreement in which to revoke my acceptance. I further
understand that the Severance Benefits set forth in this Agreement are
contingent upon my timely execution, return and non-revocation of the Additional
Release, and that I have been given at least twenty-one (21) days to consider
such Additional Release, and will have seven (7) days in which to revoke my
acceptance after I sign such Additional Release.
KATHERINE L. SCHERPING
/s/ Katherine L. Scherping
 
December 18, 2019
Signature
 
Date






--------------------------------------------------------------------------------







Attachment A


Additional Release of Claims


This Additional Release of Claims (the “Additional Release”) is made as of the
date set forth opposite the below signature of Katherine L. Scherping (“Ms.
Scherping”). Capitalized terms used but not defined herein have the meanings set
forth in the Transition, Separation and Release of Claims Agreement (the
“Separation Agreement”) to which this Additional Release is attached as
Attachment A.
WHEREAS, Ms. Scherping is entering into this Additional Release in accordance
with the terms and conditions set forth in the Separation Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Ms. Scherping hereby agrees as follows:
1.    Release. In consideration of the Severance Benefits set forth in the
Separation Agreement, which Ms. Scherping acknowledges she would not otherwise
be entitled to receive, Ms. Scherping hereby fully, forever, irrevocably and
unconditionally releases, remises and discharges the Company, its affiliates,
subsidiaries, parent companies, predecessors, and successors, and all of their
respective past and present officers, directors, stockholders, partners,
members, employees, agents, representatives, plan administrators, attorneys,
insurers and fiduciaries (each in their individual and corporate capacities)
(collectively, the “Released Parties”) from any and all claims, charges,
complaints, demands, actions, causes of action, suits, rights, debts, sums of
money, costs, accounts, reckonings, covenants, contracts, agreements, promises,
doings, omissions, damages, executions, obligations, liabilities, and expenses
(including attorneys’ fees and costs), of every kind and nature that Ms.
Scherping ever had or now has against any or all of the Released Parties up to
the date on which Ms. Scherping signs this Additional Release, whether known or
unknown, including, but not limited to, any and all claims arising out of or
relating to Ms. Scherping’s employment with, separation from, and/or ownership
of securities of the Company, including, but not limited to, all claims under
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the
Americans With Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq., the Genetic
Information Nondiscrimination Act of 2008, 42 U.S.C. § 2000ff et seq., the
Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the Worker Adjustment
and Retraining Notification Act (“WARN”), 29 U.S.C. § 2101 et seq., the
Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., Executive Order 11246,
Executive Order 11141, the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.,
and the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §
1001 et seq., all as amended; all claims arising out of the Colo. Rev. Stat. §
24-34-401 et seq. (Colorado anti-discrimination and anti-retaliation law), Colo.
Rev. Stat. § 19-5-211 (Colorado adoption leave law), Colo. Rev. Stat. §
24-34-402.7 (Colorado domestic violence leave law), and Colo. Rev. Stat. §
8-5-101 et seq. (Colorado equal pay law), all as amended; all common law claims
including, but not limited to, actions in defamation, intentional infliction of
emotional distress, misrepresentation, fraud, wrongful discharge, and breach of
contract; all claims to any non-vested ownership interest in the Company,
contractual or otherwise; all state and federal whistleblower claims to the
maximum extent permitted by law; and any claim or damage arising out of Ms.
Scherping’s employment with and/or separation from the Company (including a
claim for retaliation) under any common law theory or any federal, state or
local statute or ordinance not expressly referenced above; provided, however,
that this release of claims shall not (i) prevent Ms. Scherping from filing a
charge with, cooperating with, or participating in any investigation or
proceeding before, the Equal Employment Opportunity Commission or a state fair
employment practices agency (except that Ms. Scherping acknowledges that she may
not recover any monetary benefits in connection with any such charge,
investigation, or proceeding, and Ms. Scherping





--------------------------------------------------------------------------------





further waives any rights or claims to any payment, benefit, attorneys’ fees or
other remedial relief in connection with any such charge, investigation or
proceeding), (ii) deprive Ms. Scherping of any rights under the Equity Awards
and any other accrued benefits to which Ms. Scherping has acquired (or will,
pursuant to Section 2 of the Separation Agreement and the Consulting Agreement,
acquire) a vested right under any employee benefit plan or policy, stock plan,
or any health care continuation to the extent required by applicable law; or
(iii) deprive Ms. Scherping of any rights Ms. Scherping may have to be
indemnified by the Company as provided in any agreement between the Company and
Ms. Scherping or pursuant to the Company’s Certificate of Incorporation or
By-Laws. Nothing herein shall prevent Ms. Scherping from bringing claims to
enforce the Separation Agreement and/or the Consulting Agreement.
2.    Return of NCM Property. Ms. Scherping confirms that she has returned to
NCM all property of NCM, tangible or intangible, including but not limited to
keys, files, records (and copies thereof), and equipment (including, but not
limited to, computer hardware, software and printers, wireless handheld devices,
cellular phones, tablets, etc.), and that she has left intact all electronic NCM
documents, including but not limited to those that she developed or helped to
develop during her employment; provided, however, that Ms. Scherping may, during
the Consultation Period, retain her Company laptop (which shall be returned to
the Company upon the last day of the Consultation Period). Ms. Scherping further
confirms that she has canceled all accounts for her benefit, if any, in NCM’s
name, including but not limited to, credit cards, cellular phone and/or wireless
data accounts and computer accounts.
3.    Business Expenses; Final Compensation. Ms. Scherping acknowledges that she
has been reimbursed by NCM for all business expenses incurred in conjunction
with the performance of her employment and that no other reimbursements are owed
to her. Ms. Scherping further acknowledges that she has received all
compensation due to her from NCM, including, but not limited to, all wages,
bonuses and accrued, unused vacation time, and that she is not eligible or
entitled to receive any additional payments or consideration from NCM, other
than the Accrued Obligations and the Severance Benefits (other than the
Consulting Opportunity, in the event her employment is terminated without Cause
prior to the Separation Date).
4.    Time for Consideration; Acknowledgments. Ms. Scherping acknowledges that,
in order to receive the Severance Benefits (other than the Consulting
Opportunity, in the event her employment is terminated without Cause prior to
the Separation Date), she must sign and return this Additional Release on, but
not before, the Separation Date (or, if her employment is earlier terminated
without Cause, on the date of such termination, provided that if such date is
fewer than twenty-one (21) days following the Receipt Date, Ms. Scherping may
sign and return the Additional Release any time between such date and the 22nd
day after the Receipt Date). Ms. Scherping acknowledges that she has been given
at least twenty-one (21) days to consider this Additional Release, and that NCM
advised her to consult with an attorney of her own choosing prior to signing
this Additional Release. Ms. Scherping understands that she may revoke this
Additional Release for a period of seven (7) days after she signs it by
notifying NCM in writing, and the Additional Release shall not be effective or
enforceable until the expiration of this seven (7) day revocation period. Ms.
Scherping understands and agrees that by entering into this Additional Release,
she is waiving any and all rights or claims she might have under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, and that she has received consideration beyond that to which she
was previously entitled.
5.    Voluntary Assent. Ms. Scherping affirms that no other promises or
agreements of any kind have been made to or with her by any person or entity
whatsoever to cause her to sign this Additional Release, and that she fully
understands the meaning and intent of this Additional Release. Ms. Scherping
states and represents that she has had an opportunity to fully discuss and
review the terms of this Additional Release with an attorney. Ms. Scherping
further states and represents that she has carefully read this Additional





--------------------------------------------------------------------------------





Release, understands the contents herein, freely and voluntarily assents to all
of the terms and conditions hereof, and signs her name of her own free act.
For the avoidance of doubt, this Additional Release supplements, and in no way
limits, the Separation Agreement.
I hereby provide this Additional Release as of the current date. I intend that
this Additional Release will become a binding agreement between me and NCM if I
do not revoke my acceptance in seven (7) days.


KATHERINE L. SCHERPING
/s/ Katherine L. Scherping
 
December 18, 2019
Signature
 
Date








--------------------------------------------------------------------------------





Attachment B
CONSULTING AGREEMENT
This Consulting Agreement (the “Agreement”) is entered into as of December 18,
2019 by and between National CineMedia, Inc. (the “Company”), and KLS Advisors,
Inc. (the “Consulting Company”), and will be effective as of the day immediately
following the Separation Date (hereinafter, the “Consulting Effective Date”).
Capitalized terms used but not defined herein have the meanings set forth in the
Transition, Separation and Release of Claims Agreement entered into by the
Company and the Consultant (the “Separation Agreement”) to which this Agreement
is attached as Attachment B.
WHEREAS, Katherine L. Scherping (the “Consultant”) is the President of the
Consulting Company.
WHEREAS, the Consultant has certain knowledge and expertise regarding the
Company and its public reporting obligations as a result of having served as its
Chief Financial Officer; and
WHEREAS, the Company desires to have the benefit of the Consultant’s knowledge
and familiarity, and the Consultant desires to provide consulting services to
the Company, all as hereinafter provided in this Agreement.
NOW, THEREFORE, in consideration of the promises and mutual agreements
hereinafter set forth, the sufficiency of which are hereby acknowledged, the
Company and the Consulting Company hereby agree as follows:
1.
Services.

a.
Services; Performance. The Consultant shall, personally and on behalf of the
Consulting Company, render to the Company services related to transitioning her
former duties and responsibilities as Chief Financial Officer to a new Chief
Financial Officer and/or other designated employee(s) of the Company,
undertaking such projects and tasks as are consistent with those typically
performed by a Chief Financial Officer, and performing such other consulting
services as may mutually be agreed to by the Consulting Company and the Company
from time to time in writing (collectively, the “Services”). The Consultant
shall perform such Services in a professional manner and consistent with the
highest industry standards. The Consultant shall devote such hours at such
reasonable times as may reasonably be required for satisfactory performance of
the Services, but in no event during a given week shall the Consultant devote
more than 20 hours of time to performing the Services. The Consultant shall
comply with all rules, procedures and standards promulgated from time to time by
the Company with respect to the Consultant’s access to and use of the Company’s
property, information, equipment and facilities in the course of the
Consultant’s provision of Services hereunder.

b.
Non-Exclusive. The parties agree that, at all times during the term of this
Agreement, (i) the Company shall be free to obtain consulting and advisory
services from any third party, and (ii) the Consultant shall be free to provide
consulting and advisory services to any third party and/or be employed by any
third party on a full-time basis, so long as any such work by the Consultant
does not (x) impede the Consultant’s provision of Services to the Company as
described in Section 1(a), or (y) conflict with the Consultant’s continuing
obligations to the Company as detailed in the Separation Agreement. 

2.
Compensation and Reimbursement.

a.
Consulting Fees. During the Consultation Period (as defined below), the Company
shall, in accordance with Section 2(d) below, pay to the Consulting Company a
consulting fee in the amount of $34,231.00 per month (the “Consulting Fees”).

b.
Equity Vesting. During the Consultation Period, and based on the Consultant’s
performance of the Services hereunder, the Consultant’s Equity Awards (as
defined in the Separation Agreement)






--------------------------------------------------------------------------------





will continue to vest and be exercisable in accordance with the terms of the
applicable agreements and plan documents. Except as and to the extent explicitly
set forth in Section 3(b) below, vesting will cease immediately upon termination
of this Agreement for any reason.
c.
Expense Reimbursement. The Company shall reimburse the Consulting Company for
all reasonable out-of-pocket expenses incurred by the Consultant in connection
with the performance of the Services under this Agreement, so long as they are
approved in writing in advance by the Company. All reimbursements and in-kind
benefits provided under this Agreement shall be made or provided in accordance
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”) to the extent that such reimbursements or in-kind
benefits are subject to Section 409A, including, where applicable, the
requirements that (i) any reimbursement is for expenses incurred during
Consultant’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to set
off or liquidation or exchange for any other benefit.

d.
Itemized Statements; Payment of Consulting Fees. At the end of each month during
the Consultation Period, the Consulting Company shall submit to the Company a
statement setting forth the Services performed by the Consultant that month and
the expenses (if any) incurred pursuant to Section 2(c) above (including
documentation evidencing any such expenses). Within fifteen (15) business days
thereafter, the Company shall pay the Consulting Fees to the Consulting Company
and shall reimburse the Consulting Company for any properly incurred expenses.

e.
No Employee Benefits. The Consultant’s relationship with the Company will be
that of an independent contractor, and the Consultant shall not, in connection
with this relationship, be entitled to any benefits, coverages or privileges,
including without limitation health insurance, social security, unemployment,
workers compensation, or pension payments, made available to employees of the
Company.

3.
Term and Termination.

a.
Consultation Period. Provided the Consultant’s employment with the Company ended
on the Separation Date and the Consultant has timely entered into and not
revoked the Separation Agreement and Additional Release, and subject to the
terms and conditions hereinafter set forth, the term of this Agreement shall
commence on the Consulting Effective Date and continue until the three-month
anniversary of the Consulting Effective Date (such period, the “Consultation
Period”). The Consultation Period shall automatically terminate upon the death
of the Consultant or the date on which the Consultant becomes physically or
mentally incapable of performing the Services. This Agreement and the
Consultation Period may further be terminated at any time after the Consulting
Effective Date in the following manner: (i) by the Company at any time
immediately upon written notice if the Consulting Company has materially
breached this Agreement or the Consultant has materially breached the Separation
Agreement; (ii) by the Consulting Company at any time immediately upon written
notice if the Company has materially breached this Agreement or the Separation
Agreement; (iii) at any time upon the mutual written consent of the parties
hereto; or (iv) by the Company for any reason following seven (7) days’ notice
prior to the one-month or two-month anniversary of the Consulting Effective
Date.

b.
Effects of Termination. In the event of any termination of this Agreement
pursuant to this Section 3, the Consulting Company shall be entitled only to the
Consulting Fees due and payable at the time of such termination and expenses
(including reimbursements) incurred in accordance with Section 2(a) and (b)
prior to the effective date of such termination and no further payments of any
kind will be due under this Agreement. Notwithstanding the foregoing, solely in
respect of a termination of this Agreement and the Consultation Period by the
Company pursuant to Section






--------------------------------------------------------------------------------





3(a)(iv) (and other than on account of a breach by the Consultant of the
Separation Agreement or a breach by the Consultant or the Consulting Company of
this Agreement), the Consultant shall be entitled to accelerated vesting, as of
the date the Consultation Period ends, of the portion of the Consultant’s Equity
Awards that would have time-vested had the Consultation Period had a duration of
three months (provided that any equity awards with performance-vesting
conditions shall remain subject to the performance vesting provisions, as set
forth in the applicable award agreement). The Equity Awards shall in all other
respects remain subject to the applicable award agreements and the plans under
which the awards were granted.
4.
Independent Contractor. Neither the Consulting Company nor the Consultant shall,
as of the Consulting Effective Date or at any time during the Consultation
Period, be deemed an employee of the Company. The status and relationship of the
Consulting Company and Consultant with the Company shall be that of an
independent contractor and consultant. Neither the Consulting Company nor the
Consultant is authorized to assume or create any obligation or responsibility,
express or implied, on behalf of, or in the name of, the Company or to bind the
Company in any manner. Nothing herein shall create, expressly or by implication,
a partnership, joint venture or other association between the parties. The
Consulting Company shall be solely responsible for payment of all charges and
taxes arising from the payments to be made to the Consulting Company under this
Agreement and the Consulting Company agrees that the Company shall have no
obligation or liability with respect to such charges and/or taxes.

5.
Notice. Notice shall be deemed given only upon (a) mailing of any letter or
instrument by overnight delivery with a reputable carrier or by certified or
registered mail, return receipt requested, postage prepaid by the sender, or (b)
personal delivery.

If to the Consulting Company:
KLS Advisors, Inc. 
At the address last on file with the Company
If to the Company:
National CineMedia, Inc.
Attn: General Counsel
6300 S. Syracuse Way, Suite 300
Centennial, CO 80111

From time to time, either party may, by written notice to the other in
accordance with this Section 5, designate another address that shall thereupon
become the effective address of such party for the purpose of this Section 5.
6.
Miscellaneous. This Agreement constitutes the entire understanding of the
parties hereto with respect to the matters contained herein and supersedes all
proposals and agreements, written or oral, and all other communications between
the parties relating to the subject matter of this Agreement. For the avoidance
of doubt, nothing herein supersedes the Separation Agreement. This Agreement
shall be interpreted and construed by the laws of the State of Colorado, without
regard to conflict of laws provisions. Any dispute arising out of or relating to
this Agreement shall be resolved by arbitration in Denver, Colorado through JAMS
pursuant to its Employment Arbitration Rules. The headings contained in this
Agreement are for the convenience of the parties and are not to be construed as
a substantive provision hereof. This Agreement may not be modified or amended
except in writing signed or executed by the Consulting Company and the Company.
In the event any provision of this Agreement is held to be unenforceable or
invalid, such unenforceability or invalidity shall not affect any other
provisions of this Agreement and such other provisions shall remain in full
force and effect. If any provision of this Agreement is held to be excessively
broad, it shall be reformed and construed by limiting and reducing it so as to
be enforceable to the maximum extent permitted by law. This Agreement shall be
binding upon, and inure to the benefit of, both parties hereto and their
respective successors and assigns, including any corporation with or into which
the Company may be merged or which may succeed to its assets or business;
provided, however, that the responsibility for actual






--------------------------------------------------------------------------------





performance of the Services may not be assigned or delegated by the Consulting
Company to any person or entity other than the Consultant. This Agreement may be
executed in counterparts and by facsimile, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date written above.
KLS Advisors, Inc. 
 
NATIONAL CINEMEDIA, INC.
/s/ Katherine L. Scherping
 
By: /s/ Thomas F. Lesinski
Katherine L. Scherping
 
Name: Thomas F. Lesinski
Title: Chief Executive Officer












